Exhibit 10.52

Execution Copy

FOURTH AMENDMENT TO

SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT

THIS FOURTH AMENDMENT TO SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT
(“Amendment”) is entered into as of November 9, 2011, by and among The Princeton
Review, Inc. (“TPR”), Penn Foster, Inc. (“PF”; and together with TPR,
collectively, the “Issuer”), the Guarantors party hereto, and the Purchasers
party hereto (the “Purchasers”).

RECITALS

A. The Issuer, other Loan Parties signatory thereto, and the Purchasers
signatory thereto from time to time are parties to that certain Senior
Subordinated Note Purchase Agreement, dated as of December 7, 2009, as amended
by that certain First Amendment to Senior Subordinated Note Purchase Agreement
dated as of April 23, 2010, that certain Second Amendment and Joinder to Senior
Subordinated Note Purchase Agreement dated as of August 6, 2010, and that
certain Third Amendment to Senior Subordinated Note Purchase Agreement, dated as
of March 9, 2011 (the “NPA”).

B. The Issuer has requested that the Purchasers amend the NPA in certain
respects and the Purchasers have agreed to amend the NPA, subject to the terms
and conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

A. AMENDMENTS

1. Amendment to Section 1.1. Section 1.1 of the NPA is amended by replacing the
definitions of “Closing Date”, “Commitments”, “Consolidated EBITDA”,
“Consolidated Current Liabilities”, and “Senior Subordinated Subordination
Agreement” in their entirety with the following:

“Closing Date” means December 7, 2009.

“Commitments” means, collectively, the Term A Commitments and the Term B
Commitments.

“Consolidated EBITDA” means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person for such period plus (b) the sum of, in
each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for United States federal
income taxes or other taxes measured by income, (ii) Consolidated Interest
Expense, amortization of debt discount and commissions and other fees and
charges associated with Indebtedness, (iii) any loss from extraordinary items,
(iv) any depreciation, depletion and amortization expense, (v) any aggregate net
loss on the Sale of property outside the ordinary course of business, (vi)



--------------------------------------------------------------------------------

any other non-cash expenditure, charge or loss for such period (other than any
non-cash expenditure, charge or loss relating to write-offs, write-downs or
reserves with respect to accounts receivable and inventory), including the
amount of any compensation deduction as the result of any grant of Stock or
Stock Equivalents to employees, officers, directors or consultants,
(vii) restructuring amounts incurred as proposed by TPR in reasonable detail,
including in connection with the Fourth Amendment Related Transactions, approved
by a third party auditor and as reasonably agreed to by the Required Purchasers
in an aggregate amount not to exceed $8,300,000 in periods in 2011 and
$4,500,000 (or such increased amount as approved by the Administrative Agent in
its sole discretion) in periods thereafter for the purpose of normalizing
EBITDA, including adjustments for system integration and upgrade costs,
duplicate technology and related costs of improving technology efficiencies, in
each case determined on a consolidated basis in accordance with GAAP, (viii) in
connection with all Permitted Acquisitions (regardless of whether actually
consummated)(or any other acquisition not meeting the definition of “Permitted
Acquisition” but as to which the Required Purchasers had waived the relevant
criteria set forth in the definition of “Permitted Acquisition”), (A) all
financial advisory fees, accounting fees, legal fees and other similar fees,
transaction expenses and related out of pocket costs incurred by all Group
Members, as reasonably agreed to by the Required Purchasers, and
(B) non-recurring cash charges resulting from severance incurred within the
first 12 months of the date of such Permitted Acquisition in an amount not to
exceed $500,000 in the aggregate and reasonably agreed to by the Required
Purchasers and resulting therefrom and (ix) start-up expenses as agreed to by
the Required Purchasers incurred in connection with or on behalf of other
investments made in the Strategic Ventures in an aggregate amount not to exceed
$7,500,000 in any trailing twelve month period ending on or prior to
December 31, 2011 and minus (c) the sum of, in each case to the extent included
in the calculation of such Consolidated Net Income and without duplication,
(i) any credit for United States federal income taxes or other taxes measured by
net income, (ii) any interest income, (iii) any gain from extraordinary items
and any other non-recurring gain, (iv) any aggregate net gain from the Sale of
property (other than accounts (as defined in the applicable UCC) and inventory)
out of the ordinary course of business by such Person, (v) any other non-cash
gain, including any reversal of a charge referred to in clause (b)(vi) above by
reason of a decrease in the value of any Stock or Stock Equivalent, (vi) any
other cash payment in respect of expenditures, charges and losses that have been
added to Consolidated EBITDA of such Person pursuant to clause (b)(vi) above in
any prior period, (vii) any excess positive contributions to Consolidated Net
Income from the Strategic Ventures which are not Loan Parties exceeding 10% of
Consolidated EBITDA in the aggregate or such higher amount as agreed to by the
Required Purchasers and (viii) for any period during which the disposition of a
business line has occurred, the negative contribution to EBITDA from such
business line.

 

2



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries (other than Strategic
Ventures) at such date that should be classified as current liabilities on a
Consolidated balance sheet of such Person; provided, however, that “Consolidated
Current Liabilities” shall exclude the principal amount of the “Obligations” as
such term is defined in the Senior Credit Documents, the Notes and the Junior
Subordinated Notes then outstanding.

“Senior Subordinated Subordination Agreement” means the Amended and Restated
Subordination Agreement, dated as of the Fourth Amendment Effective Date,
between the Purchasers and the Senior Credit Agent, and acknowledged and agreed
to by the Loan Parties.

2. Amendment to Section 1.1. Section 1.1 of the NPA is further amended by
inserting the following definitions in the appropriate alphabetical order:

“Collateral” shall have the meaning set forth in Section 2.16.

“Consolidated Interest Coverage Ratio” means, with respect to any Person for any
period, the ratio of (a) Consolidated EBITDA of such Person for such period to
(b) the Consolidated Cash Interest Expense of such Person for such period.

“Fourth Amendment” means the Fourth Amendment to Senior Subordinated Note
Purchase Agreement, by and among the Issuer, the Guarantors party thereto, and
the Purchasers party thereto, dated as of the Fourth Amendment Effective Date.

“Fourth Amendment Effective Date” means November 9, 2011

“Fourth Amendment Related Transactions” shall mean (a) the negotiation,
execution and delivery of (i) the Second Amendment to the Senior Credit
Agreement, (ii) the Fourth Amendment and (iii) the Fourth Amendment to the
Junior Subordinated Securities Purchase Agreement and (b) the issuance of the
Term A Notes pursuant to the terms of the Fourth Amendment.

“NLC Settlement” means the Settlement and Mutual Release Agreement, dated as of
November 4, 2011, by and among the Borrowers, The National Labor College, and
NLC-TPR Services LLC.

“Second Amendment to Senior Credit Agreement” means that certain Second
Amendment to the Senior Credit Agreement, dated as of the Fourth Amendment
Effective Date, by and among the Issuer, the Senior Credit Agent and the lenders
named therein.

 

3



--------------------------------------------------------------------------------

“Term A Commitments” means, with respect to each Purchaser, the commitment of
such Purchaser to purchase Term A Notes from the Issuer on the Term A Notes
Issue Date, which commitment is in the amount set forth opposite such
Purchaser’s name on Schedule I under the caption “Term A Commitment”. The
aggregate amount of the Term A Commitments equals $5,000,000.00.

“Term A Notes” has the meaning set forth in Section 2.1.

“Term A Notes Availability Period” means the date from but excluding the Fourth
Amendment Effective Date through and including June 30, 2012.

“Term A Notes Issuance Request” means a request that the Purchasers purchase
Term A Notes in the form attached hereto as Exhibit E.

“Term A Notes Issue Date” has the meaning set forth in Section 2.2.

“Term A Notes Maturity Date” has the meaning specified in Section 2.4(a)(ii).

“Term A Notes Prepayment Premium” means as follows:

 

Aggregate Amount of Term A Notes Drawn as of the date of Prepayment

   If prepaid on or
before June 30, 2012     If prepaid after
June 30, 2012  

Greater than $4,000,000

     2 %      4 % 

Greater than $3,000,000 and equal to or less than $4,000,000

     2.5 %      5 % 

Greater than $2,500,000 and equal to or less than $3,000,000

     3.3 %      6.6 % 

Greater than $2,000,000 and equal to or less than $2,500,000

     4 %      8 % 

Equal to or less than $2,000,000

     5 %      10 % 

“Term B Commitments” means, with respect to each Purchaser, the commitment of
such Purchaser to purchase Term B Notes from the Issuer on the Closing Date,
which commitment is in the amount set forth opposite such Purchaser’s name on
Schedule I under the caption “Term B Commitment”. The aggregate amount of the
Term B Commitments equals $51,020,408.00.

“Term B Notes” has the meaning set forth in Section 2.1

“Term B Notes Maturity Date” has the meaning specified in Section 2.4(a)(i).

 

4



--------------------------------------------------------------------------------

3. Amendments to Sections 1.1, Section 6.1(f), 8.1(n). Section 1.1 with respect
to the definitions of “Indebtedness” and “Interest Payment Date”, and Sections
6.1(f) and 8.1(n) of the NPA are hereby amended by replacing the reference in
each such section to “Maturity Date” contained therein with “Term Loan B
Maturity Date”.

4. Amendment to Section 1.2. Section 1.2 of the NPA is amended by replacing such
Section 1.2 in its entirety with the following:

Section 1.2. UCC Terms.

The following terms have the meanings given to them in the applicable UCC:
“commodity account”, “commodity contract”, “commodity intermediary”, “deposit
account”, “entitlement holder”, “entitlement order”, “equipment”, “financial
asset”, “general intangible”, “goods”, “instruments”, “inventory”, “securities
account”, “securities intermediary”, and “security entitlement”; and, with
respect to Section 2.16 of this Agreement only, “Accounts”, “Chattel Paper”,
“Tangible Chattel Paper”, “Electronic Chattel Paper”, “Commercial Tort Claims”,
“Deposit Accounts”, “Documents”, “Equipment”, “Fixtures”, “General Intangibles”,
“Payment Intangibles”, “Goods”, “Instruments”, “Promissory Notes”, “Inventory”,
“Investment Property”, “Copyrights”, “Patents”, “Trademarks”, “Licenses”,
“Letter-of-Credit Rights”, “Software”, “Supporting Obligations”, “Proceeds”,
“Records”, “Cash Proceeds”, “Noncash Proceeds” and “Intellectual Property”.

5. Amendment to Section 2.1. Section 2.1 of the NPA is amended by replacing such
Section 2.1 in its entirety with the following:

Section 2.1 The Notes.

The Issuer (i) authorized and issued its senior subordinated notes, on the
Closing Date, in the aggregate original principal amount of $51,020,408.00, in
the form set forth as Exhibit B attached hereto (the “Term B Notes”) and
(ii) has authorized the issuance of its senior secured notes, on the Fourth
Amendment Effective Date, in the aggregate original principal amount of
$5,000,000, in the form set forth as Exhibit B-2 attached hereto (the “Term A
Notes”; the Term A Notes and Term B Notes together, each referred to herein
individually as a “Note” and collectively as the “Notes”, which terms shall also
include any notes delivered in exchange therefor or replacement thereof).

6. Amendment to Section 2.2. Section 2.2 of the NPA is amended by replacing such
Section 2.2 in its entirety with the following:

Section 2.2 Purchase of the Notes.

Subject to and in reliance upon the representations, warranties, terms and
conditions of this Agreement, each Purchaser agrees, severally and not jointly,
to purchase one or more Term B Notes from the Issuer in accordance with such
Purchaser’s Commitment for the purchase price set forth opposite such
Purchaser’s name on Schedule 1. The Term B Notes shall be purchased at a closing
to be held at a location as agreed to by the Issuer and the Purchasers on

 

5



--------------------------------------------------------------------------------

the Closing Date. At such closing, the Issuer will issue to each Purchaser the
applicable Term B Note(s) in the amount set forth opposite such Purchaser’s name
on Schedule 1 under the caption “Term B Commitment” against receipt of
immediately available funds by wire transfer to an account or accounts
designated by the Issuer prior to the Closing Date (or in such other manner as
is set forth on Schedule 1). All outstanding Term B Commitments shall terminate
on the Closing Date after giving effect to the issuance of the Term B Notes and
the receipt of proceeds thereof by the Issuer on such date. Any amount of
principal which is repaid may not be reborrowed.

Subject to and in reliance upon the representations, warranties, terms and
conditions of this Agreement, each Purchaser agrees, severally and not jointly,
subject to the conditions of Section 3.2, to purchase one or more Term A Notes
from the Issuer from time to time (each such date, a “Term A Notes Issue Date”)
such Purchasers’s pro rata share of the Term A Notes issued on such Term A Notes
Issue Date, in an aggregate amount up to such Purchaser’s Term A Commitment.
Each Term A Note shall be purchased at a closing to be held at a location as
agreed to by the Issuer and the Purchasers on the applicable Term A Notes Issue
Date. On each Term A Notes Issue Date, the Issuer will issue to each Purchaser a
Term A Note in the amount specified in the applicable Term A Notes Issuance
Request, in an aggregate principal amount up to the amount set forth under the
caption “Term A Commitment” for such Purchaser on Schedule II, receipt of
immediately available funds by wire transfer to an account or accounts
designated by the Issuer prior to the Term A Notes Issue Date (or in such other
manner as is set forth on Schedule II). All outstanding Term A Commitments shall
terminate on the earlier to occur of (i) the date that the Term A Notes have
been issued in an aggregate amount equal to the aggregate Term A Commitments, or
(ii) the expiration of the Term A Notes Availability Period. Any amount of
principal which is repaid may not be reborrowed.

7. Amendment to Section 2.4(a). Section 2.4(a) of the NPA is amended by
replacing such Section 2.4(a) in its entirety with the following:

(a) (i) The Term B Notes shall mature on June 7, 2015 (the “Term B Notes
Maturity Date”) or sooner upon acceleration of the Obligations as provided for
herein. The Issuer unconditionally promises to pay to the Purchasers the then
unpaid principal amount of the Term B Notes on the Term B Notes Maturity Date,
plus (i) any and all accrued but unpaid interest and fees thereon, (ii) all
costs, expenses and indemnities payable pursuant to the Loan Documents, and
(iii) other Obligations then due and owing under this Agreement or any other
Loan Document.

(ii) The Term A Notes shall mature on March 7, 2015 (the “Term A Notes Maturity
Date”) or sooner upon acceleration of the Obligations as provided for herein.
The Issuer unconditionally promises to pay to the Purchasers the then unpaid
principal amount of the Term A Notes on the Term A Notes Maturity Date, plus
(i) any and all accrued but unpaid interest and fees thereon, (ii) all costs,
expenses and indemnities payable pursuant to the Loan Documents, and (iii) other
Obligations then due and owing under this Agreement or any other Loan Document.

 

6



--------------------------------------------------------------------------------

8. Amendment to Section 2.5. Section 2.5 of the NPA is amended by replacing such
Section 2.5 in its entirety with the following:

Section 2.5. Optional Prepayments.

(a) The Issuer may optionally prepay the outstanding principal amount of any
Term B Note in whole or in part at any time (together with all interest accrued
thereon and any Prepayment Premium); provided, however, that each partial
prepayment that is not of the entire outstanding amount of such Term B Note
shall be in an aggregate amount that is a minimum of $1,000,000 and integral
multiples of $100,000.

(b) The Issuer may optionally prepay the outstanding principal amount of any
Term A Note in whole or in part at any time (together with all interest accrued
thereon and subject to the applicable Term A Notes Prepayment Premium);
provided, however, that each partial prepayment that is not of the entire
outstanding amount of such Term A Note shall be in an aggregate amount that is a
minimum of $250,000 and integral multiples of $250,000.

9. Amendment to Section 2.7(a). Section 2.7(a) of the NPA is amended by
replacing such Section 2.7(a) in its entirety with the following:

Section 2.7. Interest.

(a) (i) Subject to Section 2.7(c), the principal amount of the Term B Notes and
all other outstanding Obligations relating thereto shall bear interest from the
Closing Date until the Term B Notes are paid in full in cash at a fixed rate of
17.5% per annum, of which (i) 13% shall be paid in arrears in cash (“Cash
Interest”) on each Interest Payment Date, and (ii) 4.50% shall be paid-in-kind
(“PIK Interest”) or, at Issuer’s option exercisable upon not less than five
(5) days notice to Purchasers, in cash, on each Interest Payment Date; provided,
that, notwithstanding the foregoing, from and including the Fourth Amendment
Effective Date through and including March 31, 2013, the principal amount of the
Term B Notes and all other outstanding Obligations relating thereto shall bear
interest at a fixed rate of 18.5% per annum, of which the full 18.5% shall be
PIK Interest. PIK Interest shall be added to the principal amount of the Term B
Notes on the applicable Interest Payment Date and shall thereafter constitute
principal for all purposes under this Agreement. The amount of any Term B Note
which is increased by the addition of PIK Interest may be evidenced by a writing
executed only by the Purchaser holding such Term B Note, which writing shall be
deemed to be correct absent manifest error. Accrued interest on the principal of
any Term B Note shall be payable in cash on the date such principal becomes due
and owing, whether on the Term B Notes Maturity Date, upon earlier prepayment,
upon acceleration, or otherwise.

(ii) Subject to Section 2.7(c), the principal amount of each Term A Note and all
other outstanding Obligations relating thereto shall bear interest from the Term
A Notes Issue Date on which such Term A Note is issued until the Term

 

7



--------------------------------------------------------------------------------

A Notes are paid in full in cash at a fixed rate of 17.5% per annum Cash
Interest, paid in arrears on each Interest Payment Date occurring after the Term
A Notes Issue Date on which such Term A Note is issued. Accrued interest on the
principal of any Term A Note shall be payable in cash on the date such principal
becomes due and owing, whether on the Term A Notes Maturity Date, upon earlier
prepayment, upon acceleration, or otherwise.

10. Amendment to Article 2. Article 2 of the NPA is hereby amended by adding a
new Section 2.16 at the end thereof as follows:

Section 2.16. Grant of Security Interest. As collateral security for the Term A
Notes and the Obligations related thereto, the Issuer hereby pledges to the
Purchasers, and grants to the Purchasers, a continuing security interest in and
right of setoff against, all personal property and rights to personal property
of the Issuer, in each case wherever located and whether now or hereafter
existing and whether now owned or hereafter acquired, of every kind and
description, tangible or intangible, including, without limitation, the
following (all being referred to as the “Collateral”):

 

  (a) all Accounts;

 

8



--------------------------------------------------------------------------------

  (b) all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper);

 

  (c) the Commercial Tort Claims specified on Schedule 2.16(c) hereto;

 

  (d) all Deposit Accounts, all cash, and all other property from time to time
deposited therein or credited thereto and the monies and property in the
possession or under the control of any Purchasers or any affiliate,
representative, agent or correspondent of any Purchaser;

 

  (e) all Documents;

 

  (f) all Equipment;

 

  (g) all Fixtures;

 

  (h) all General Intangibles (including, without limitation, all Payment
Intangibles);

 

  (i) all Goods;

 

  (j) all Instruments (including, without limitation, Promissory Notes);

 

  (k) all Inventory;

 

  (l) all Investment Property;

 

  (m) all Copyrights, Patents and Trademarks, and all Licenses;

 

  (n) all Letter-of-Credit Rights;

 

  (o) all Software;

 

  (p) all Supporting Obligations;

 

  (q)

all other tangible and intangible personal property of the Issuer (whether or
not subject to the UCC), including, without limitation, all bank and other
accounts and all cash and all investments therein, all Proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of the Issuer described in the
preceding clauses of this Section 2.16 (including, without limitation, any
proceeds of insurance thereon and all causes of action, claims and warranties
now or hereafter held by the Issuer in respect of any of the items listed
above), and all books, correspondence, files and other

 

9



--------------------------------------------------------------------------------

  Records, including, without limitation, all tapes, disks, cards, Software,
data and computer programs in the possession or under the control of the Issuer
or any other Person from time to time acting for the Issuer that at any time
evidence or contain information relating to any of the property described in the
preceding clauses of this Section 2.16 or are otherwise necessary or helpful in
the collection or realization thereof; and

 

  (r) all Proceeds, including all Cash Proceeds and Noncash Proceeds, and
products of any and all of the foregoing Collateral;

in each case howsoever the Issuer’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise). The parties
hereto agree that the security interest granted hereby in the Collateral is not
to be construed as an assignment of any Intellectual Property. Notwithstanding
the foregoing, the Collateral shall not include, and the Issuer shall not be
deemed to have granted a security interest in (i) any contract rights (other
than rights relating to the proceeds of Accounts and rights to payments of any
nature) to the extent that and for so long as such contractual right, by its
terms or because of applicable law, prohibits the creation or granting of a
security interest therein (except to the extent such prohibition is
unenforceable pursuant to the provisions of Article 9 of the applicable UCC, in
which case, such contractual right shall be deemed part of the Collateral) or
would otherwise result in a loss of rights thereunder as a result thereof (the
“Excluded Collateral”). The term “Collateral”, however, shall include (i) any
and all proceeds arising from such Excluded Collateral to the extent that the
assignment or encumbering of such proceeds is not subject to the same or similar
prohibitions or restrictions or (ii) rights under governmental licenses and
authorizations to the extent and for so long as the grant of a security interest
therein is not prohibited by law.

Notwithstanding any of the foregoing or anything in this Agreement to the
contrary, the Liens and security interests granted to the Purchasers pursuant to
this Agreement are second in priority to the Liens and security interest granted
to the Senior Credit Agent, and the exercise of any right or remedy by the
Purchasers hereunder is subject in all respects to the provisions of the Senior
Subordinated Subordination Agreement.

11. Amendment to Section 3.1. Section 3.1 of the NPA is hereby amended by
replacing the section heading and first sentence thereof with the following:

Section 3.1. Conditions Precedent to Issuance of Term B Notes The obligation of
each Purchaser to purchase a Term B Note on the Closing Date is subject to the
satisfaction or due waiver of each of the following conditions precedent on or
before December 15, 2009:

 

10



--------------------------------------------------------------------------------

12. Amendment to Section 3. Section 3 of the NPA is hereby amended by adding a
new Section 3.2 at the end thereof as follows:

Section 3.2. Conditions Precedent to Issuance of Term A Notes.

The obligation of each Purchaser to purchase a Term A Note on the Closing Date
is subject to the satisfaction or due waiver of each of the following conditions
precedent on or before the applicable Term A Note Issue Date:

(a) The Term A Note shall be issued during the Term A Note Availability Period;

(b) The Term A Note shall be properly requested by delivering to the Purchasers
a Term Loan A Note Issuance Request no less than fourteen (14) Business Days
prior to the requested Term Loan A Note Issue Date;

(c) Immediately before and immediately after the issuance of the Term A Note, no
Default or Event of Default shall have occurred and be continuing or would
reasonably be expected to result therefrom; and

(d) The aggregate amount of all Term A Notes to be issued on the requested Term
A Note Issue Date shall be no less than $250,000 and in an increment of
$250,000.

13. Amendment to Section 5.1. Section 5.1 of the NPA is hereby amended by
replacing such Section 5.1 in its entirety with the following:

Section 5.1 Maximum Consolidated Total Leverage Ratio. TPR shall not have, on
the last day of each Fiscal Quarter, commencing with the Fiscal Quarter ended on
June 30, 2012, a Consolidated Total Leverage Ratio greater than the maximum
ratio set forth opposite such Fiscal Quarter:

 

FISCAL QUARTER ENDING

   MAXIMUM
CONSOLIDATED
TOTAL LEVERAGE
RATIO  

June 30, 2012

     9.10 to 1   

September 30, 2012

     12.20 to 1   

December 31, 2012

     9.90 to 1   

March 31, 2013

     3.15 to 1   

June 30, 2013

     2.90 to 1   

September 30, 2013

     2.90 to 1   

December 31, 2013

     2.60 to 1   

March 31, 2014

     2.60 to 1   

June 30, 2014 and each Fiscal Quarter thereafter

     2.30 to 1   

 

11



--------------------------------------------------------------------------------

14. Amendment to Section 5.3. Section 5.3 of the NPA is hereby amended by
replacing such Section 5.3 in its entirety with the following:

Section 5.3 Minimum Consolidated Fixed Charge Coverage Ratio. TPR shall not
have, on the last day of each Fiscal Quarter set forth below, commencing with
the Fiscal Quarter ending on March 31, 2013 a Consolidated Fixed Charge Coverage
Ratio for the four Fiscal Quarter period ending on such date less than the
following:

 

FISCAL QUARTER ENDING

   MINIMUM FIXED
CHARGE COVERAGE
RATIO  

March 31, 2013 through and including December 31, 2013

     1.00 to 1   

March 31, 2014 and June 30, 2014

     1.05 to 1   

September 30, 2014 and thereafter

     1.10 to 1   

15. Amendment to Section 5.7. Section 5.7 of the NPA is hereby amended by
replacing such Section 5.7 in its entirety with the following:

Section 5.7. Minimum Liquidity. The Issuer shall not permit at any time Cash On
Hand to be less than $1,000,000. Within five (5) Business Days after the end of
any Fiscal Quarter, the Issuer shall deliver to the Purchasers a certificate in
the form of Exhibit I to the Fourth Amendment (the “Minimum Liquidity
Certificate”), signed by a Responsible Officer of the Issuer, certifying as to
such minimum liquidity amount together with electronic copies of any bank
statements evidencing such minimum liquidity amount, such evidence to be in form
and substance reasonably satisfactory to the Purchasers.

16. Amendment to Article 5. Article 5 of the NPA is hereby amended by adding the
following new Section 5.8:

Section 5.8. Minimum Consolidated EBITDA: TPR shall have a minimum Consolidated
EBITDA for the twelve month periods ending on the last day of each Fiscal
Quarter ending on December 31, 2011 and March 31, 2012, of at least $12,000,000.

17. Amendment to Section 6.1. Section 6.1 of the NPA is hereby amended by
(i) replacing clause (d) with the following and (ii) adding the following new
clause (k):

(d) Compliance Certificate/Minimum Liquidity Certificate. Together with each
delivery of any Financial Statement pursuant to clause (b)(i) or (c) above, a
Compliance Certificate duly executed by a Responsible Officer of the Issuer
that, among other things, (i) shows in reasonable detail the calculations used
in determining the financial

 

12



--------------------------------------------------------------------------------

covenants set forth in Article 5 and, if delivered together with any Financial
Statement pursuant to clause (c) above, the calculations used in determining
Excess Cash Flow, (ii) demonstrates compliance with each financial covenant
contained in Article 5 that is tested at least on a quarterly basis,
(iii) states that no Default is continuing as of the date of delivery of such
Compliance Certificate or, if a Default is continuing, states the nature thereof
and the action that the Borrowers propose to take with respect thereto and
(iv) sets forth all Maintenance Capital Expenditures and Growth Capital
Expenditures made during such period. Within five (5) Business Days after the
end of any Fiscal Quarter, the Issuer shall deliver to the Purchasers a
Certificate in the form of Exhibit I to the Fourth Amendment (the “Minimum
Liquidity Certificate”), signed by a Responsible Officer of the Issuer,
certifying as to such minimum liquidity amount together with electronic copies
of any bank statements evidencing such minimum liquidity amount, such evidence
to be in form and substance reasonably satisfactory to the Required Purchasers.

(k) Weekly Cash Flow Reports. TPR shall deliver weekly to the Purchasers, a
rolling 13-week cash forecast in a form reasonably satisfactory to the Required
Purchasers.

18. Amendment to Section 7.9. Section 7.9 of the NPA is hereby amended by
replacing such Section 7.9 in its entirety with the following:

Section 7.9. Use of Proceeds

The proceeds of (a) the Term B Notes shall be used by the Issuer (and, to the
extent distributed to them by the Issuer, each other Group Member) solely (i) to
consummate the Related Transactions (including the payment of a portion of the
consideration) and for the payment of related transaction costs, fees and
expenses, (ii) for the payment of transaction costs, fees and expenses incurred
in connection with the Loan Documents and the transactions contemplated therein,
(iii) for the repayment of all amounts owing under the Existing Credit
Agreements and other indebtedness (other than indebtedness to be permitted to
remain by the Required Purchasers in their sole discretion), and (iv) for
working capital and general corporate and similar purposes, and (b) the Term A
Notes shall be used by the Issuer (and, to the extent distributed to them by the
Issuer, each other Group Member) solely (i) for the payment of transaction
costs, fees and expenses incurred in connection with the Fourth Amendment
Related Transactions and (ii) for working capital and general corporate and
similar purposes.

19. Amendment to Article 7. Article 7 of the NPA is hereby amended by adding a
new Section 7.15 as follows:

Section 7.15. Test Services, Inc.

Within ten (10) days of the Fourth Amendment Effective Date, Test Services, Inc.
will merge with and into TPR with TPR being the surviving entity.

 

13



--------------------------------------------------------------------------------

20. Amendment to Section 8.2. Section 8.2 of the NPA is hereby amended by
replacing clauses (a) in its entirety with the following:

(a) Liens created pursuant to any Senior Credit Document or any Loan Document;

21. Amendment to Section 8.3. Section 8.3 of the NPA is hereby amended by
replacing clauses (d), (e), (g) and (h) in their entirety with the following:

(d) Investments in connection with the NLC Settlement;

(e) Intentionally Omitted;

(g) loans or advances to employees of the Issuer or any of their Subsidiaries to
finance travel, entertainment and relocation expenses and other ordinary
business purposes in the ordinary course of business as presently conducted;
provided, however, that the aggregate outstanding principal amount of all loans
and advances permitted pursuant to this clause (g) shall not exceed $100,000 at
any time; and

(h) Intentionally Omitted;

22. Amendment to Section 8.4. Section 8.4 of the NPA is hereby amended by
replacing clauses (e), (f) and (g) in their entirety with the following:

(e) as long as no Default is continuing or would result therefrom, any Sale of
property by, any Group Member for fair market value payable in cash upon such
sale; provided, however, that the aggregate consideration received during any
Fiscal Year for all such Sales shall not exceed $110,000;

(f) so long as no Default is continuing or would result therefrom, any issuance
by the Issuer for cash consideration of their own Stock, constituting common
stock or if not common stock, Stock that is on terms and conditions and issued
pursuant to documentation, acceptable in all respects to the Purchasers, and
upon 10 days prior written notice to the Purchasers, all of the Net Cash
Proceeds of which are applied, substantially concurrently upon receipt to the
Notes in accordance with the prepayment provisions of Section 2.9 (b);

(g) a Sale of a business line in connection with any Prepayment Transaction (as
such term is defined in the Senior Credit Agreement as in effect on the date
hereof), in form and substance satisfactory to the Required Purchasers, all of
the Net Cash Proceeds of which are applied, substantially concurrently upon
receipt, to the Loans in accordance with the prepayment provisions of
Section 2.9(c).

23. Amendment to Section 8.5. Section 8.5 of the NPA is hereby amended by
replacing clause (c) in its entirety with the following:

(c) Intentionally Omitted.

 

14



--------------------------------------------------------------------------------

24. Amendment to Section 8.6. Section 8.6 of the NPA is hereby amended by
replacing clause (d) in its entirety with the following:

(d) Intentionally Omitted; and

25. Amendment to Section 8.7. Section 8.7 of the NPA is hereby amended by
replacing such section in its entirety with the following:

Section 8.7. Fundamental Changes. No Group Member shall (a) merge, consolidate
or amalgamate with any Person, (b) acquire all or substantially all of the Stock
or Stock Equivalents of any Person or (c) acquire any brand or all or
substantially all of the assets of any Person or all or substantially all of the
assets constituting any line of business, division, branch, operating division
or other unit operation of any Person, in each case except for the following:
(x) the merger, consolidation or amalgamation of any Subsidiary of the Issuer
into any Loan Party and (y) the merger, consolidation or amalgamation of any
Group Member for the sole purpose, and with the sole material effect, of
changing its State of organization within the United States; provided, however,
that (A) in the case of any merger, consolidation or amalgamation involving the
Issuer, the Issuer shall be the surviving Person and (B) in the case of any
merger, consolidation or amalgamation involving any other Loan Party, a Loan
Party shall be the surviving corporation and all actions required to maintain
the perfection of the Liens of the Purchasers on the Stock or property of such
Loan Party shall have been made.

26. Amendment to Section 8.10. Section 8.10 of the NPA is hereby amended by
replacing such section in its entirety with the following:

Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments. No Group Member or Strategic Venture shall incur or
otherwise suffer to exist or become effective or remain liable on or responsible
for any Contractual Obligation (other than the Senior Credit Documents and the
Junior Subordinated Notes) limiting the ability of (a) any Subsidiary of the
Issuer to make Restricted Payments to, or Investments in, or repay Indebtedness
or otherwise Sell property to, any Group Member or (b) any Group Member to incur
or suffer to exist any Lien upon any property of any Group Member, whether now
owned or hereafter acquired, securing any of its Obligations (including any
“equal and ratable” clause and any similar Contractual Obligation requiring,
when a Lien is granted on any property, another Lien to be granted on such
property or any other property), except, for each of clauses (a) and (b) above,
(x) pursuant to the Loan Documents and (y) limitations on Liens (other than
those securing any Obligation) on any property whose acquisition, repair,
improvement or construction is financed by purchase money Indebtedness,
Capitalized Lease

 

15



--------------------------------------------------------------------------------

Obligations or Permitted Refinancings permitted hereunder in reliance upon
Section 8.1(b) or (c) set forth in the Contractual Obligations governing such
Indebtedness, Capitalized Lease Obligations or Permitted Refinancing or Guaranty
Obligations with respect thereto.

27. Amendment to Section 9.2. Section 9.2 of the NPA is hereby amended by adding
the following at the end thereof:

Upon such occurrence and/or declaration, the Purchasers shall have, in addition
to the rights and remedies given to them by the Notes and this Agreement and the
other Loan Documents, with respect to the Term A Notes, all the rights and
remedies of a secured party as provided in the New York UCC (regardless of
whether such UCC has been adopted in the jurisdiction where such rights and
remedies are asserted) and without limiting the generality of the foregoing, and
without demand of performance and without other notice (except as specifically
required by the Notes or this Agreement or the other Loan Documents) or demand
whatever to the Issuer all of which are hereby expressly waived, except to the
extent otherwise required by law, the Purchasers may, in addition to all the
rights conferred upon them by law, exercise one or more of the following rights
successively or concurrently: (a) to take possession of the Collateral, or any
evidence thereof, proceeding without judicial process or by judicial process
(without a prior hearing or notice thereof, which the Issuer hereby expressly
waives, except to the extent otherwise required by law), (b) to lawfully dispose
of the whole or any part of the Issuer’s receivables or any Collateral, or any
other property, instrument or document pledged as security for any Obligation
relating to and arising out of the Term A Notes at public or private sale,
without advertisement or demand upon the Issuer, or upon any obligor of
receivables, the Collateral, or any other security, the same being hereby
waived, except to the extent otherwise required by law, with the right on the
part of the Purchasers or their respective nominees to become the purchaser
thereof as provided by law absolutely freed and discharged from any equity of
redemption, and all trusts and other claims whatsoever; (c) after deduction of
all reasonable legal and other costs and expenses permitted by law, including
attorneys’ fees, to apply the Collateral or all or any portion of proceeds
thereof on account of, or to hold as a reserve against, all Obligations relating
to and arising out of the Term A Notes; and (d) to exercise any other rights and
remedies available to them by law or agreement. Any remainder of the proceeds
after indefeasible satisfaction in full of the Obligations relating to and
arising out of the Term A Notes shall be distributed as required by applicable
law. Notice of any sale or disposition of Collateral shall be given to the
Issuer at least ten (10) Business Days before any intended public sale or the
time after which any intended private sale or other disposition of the
Collateral is to be made, which Issuer agrees shall be reasonable notice of such
sale or other disposition.

B. CONDITIONS TO EFFECTIVENESS

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Purchasers hereunder, it is understood and agreed
that this Amendment shall not become effective, and the Issuer shall have no
rights under this Amendment, until the Purchasers shall have received each of
the following:

(a) duly executed signature pages to this Amendment from the Required
Purchasers, the Issuer, and each Loan Party;

 

16



--------------------------------------------------------------------------------

(b) a fully executed copy of the Second Amendment to the Senior Credit Agreement
and the Fourth Amendment to the Junior Subordinated Securities Purchase
Agreement, in each case which shall be in full force and effect on the date
hereof and shall be in form and substance reasonably satisfactory to the
Required Purchasers;

(c) payment in full in cash of (i) an amendment fee payable on the Fourth
Amendment Effective Date to each Purchaser executing this Amendment in an amount
equal to 50 basis points of the outstanding principal amount of the Term B Notes
held by such Purchaser as of the Fourth Amendment Effective Date (the “Second
Lien Amendment Fee”) and (ii) an amendment fee payable on the Fourth Amendment
Effective Date to each Purchaser executing this Amendment in accordance with its
pro rata share of Term A Commitments in an aggregate amount equal to $125,000
(the “Additional Second Lien Amendment Fee”);

(d) a fully executed copy of the Senior Subordinated Subordination Agreement, in
form and substance satisfactory to the Required Purchasers:

(e) duly executed copy of the NLC Settlement, in form and substance satisfactory
to the Required Purchasers;

(f) duly executed favorable opinions of counsel to the Loan Parties together
with such other local counsel opinions as the Required Purchasers may reasonably
request, each addressed to the Purchasers and addressing such matters as the
Required Purchasers may reasonably request;

(g) [reserved];

(h) [reserved]; and

(i) payment in full in cash of all reasonable and documented out-of-pocket fees
and expenses of the Purchasers owing as of the date hereof, including all
reasonable fees and expenses of counsel to the Purchasers.

C. REPRESENTATIONS

Each Loan Party hereby represents and warrants to the Purchasers that:

1. The execution, delivery and performance by such Loan Party of this Amendment
(a) are within such Loan Party’s corporate or similar powers and, at the time of
execution hereof, have been duly authorized by all necessary corporate and
similar action (including, if applicable, consent of holders of its Securities);
(b) do not (i) contravene such Loan Party’s Constituent Documents, (ii) violate
any applicable material Requirement of Law, (iii) conflict with, contravene,
constitute a default or breach under, or result in or permit the

 

17



--------------------------------------------------------------------------------

termination or acceleration of, any material Contractual Obligation of any Loan
Party or any of its Subsidiaries (including other Related Documents or Loan
Documents) other than those that would not, in the aggregate, have a Material
Adverse Effect and are not created or caused by, or constitute a conflict,
breach, default or termination or acceleration event under, any Loan Document or
(iv) result in the imposition of any Lien (other than a Permitted Lien) upon any
property of any Loan Party or any of its Subsidiaries; and (c) do not require
any Permit of, or filing with, any Governmental Authority or any consent of, or
notice to, any Person, other than (i) with respect to the Loan Documents, the
filings required to perfect the Liens created by the Loan Documents, (ii) those
listed on Schedule 1 hereto and that have been, or will be prior to the Fourth
Amendment Effective Date, obtained or made, copies of which have been, or will
be prior to the Fourth Amendment Effective Date, delivered to the Purchasers,
and each of which on the Fourth Amendment Effective Date will be in full force
and effect and (iii) those that, if not obtained, would not, in the aggregate,
have a Material Adverse Effect.

2. This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Loan Party and constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and

3. Both before and after giving effect to this Amendment and the Fourth
Amendment Related Transactions, no Default or Event of Default has occurred and
is continuing as of the date hereof.

D. OTHER AGREEMENTS

1. Continuing Effectiveness of Loan Documents. As amended hereby, all terms of
the NPA and the other Loan Documents shall be and remain in full force and
effect and shall constitute the legal, valid, binding and enforceable
obligations of the Loan Parties party thereto. To the extent any terms and
conditions in any of the other Loan Documents shall contradict or be in conflict
with any terms or conditions of the NPA, after giving effect to this Amendment,
such terms and conditions are hereby deemed modified and amended accordingly to
reflect the terms and conditions of the NPA as modified and amended hereby. Upon
the effectiveness of this Amendment such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the NPA
as modified and amended hereby.

2. Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Issuer of this Amendment and the consummation of the
transactions described herein, and ratifies and confirms the terms of the
Guaranty to which such Guarantor is a party with respect to the indebtedness now
or hereafter outstanding under the NPA as amended hereby and all promissory
notes issued thereunder. Each Guarantor acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
any indebtedness of the Issuer to the Purchasers or any other obligation of the
Issuer, or any actions now or hereafter taken by the Purchasers with respect to
any obligation of the Issuer, the Guaranty to which such Guarantor is a party
(i) is and shall continue to be a primary obligation of such Guarantor, (ii) is
and shall continue to be an absolute, unconditional, continuing and irrevocable
guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance

 

18



--------------------------------------------------------------------------------

with its terms. Nothing contained herein to the contrary shall release,
discharge, modify, change or affect the original liability of any Guarantor
under the Guaranty to which such Guarantor is a party.

3. Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens on
Collateral to which UCC Article 9 is applicable, granted to the Purchasers under
the NPA and the other Loan Documents are in full force and effect, are properly
perfected to the extent which a security interest may be perfected by the filing
of a financing statement and are enforceable in accordance with the terms of the
NPA and the other Loan Documents.

4. Effect of Agreement. Except as set forth expressly herein, all terms of the
NPA, as amended hereby, and the other Loan Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Issuer to the Purchasers. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Purchasers under the
NPA, nor constitute a waiver of any provision of the NPA. This Amendment shall
constitute a Loan Document for all purposes of the NPA.

5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

6. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the NPA and the other Loan Documents or an
accord and satisfaction in regard thereto.

7. Costs and Expenses. The Issuer agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Purchasers in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable and documented out-of-pocket costs expenses of
outside counsel for the Purchasers with respect thereto.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission, Electronic Transmission or containing an E-Signature
shall be as effective as delivery of a manually executed counterpart hereof.

9. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns

10. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

11. Release. Each Loan Party hereby releases, acquits, and forever discharges
each of the Purchasers, and each and every past and present subsidiary,
affiliate, stockholder,

 

19



--------------------------------------------------------------------------------

officer, director, agent, servant, employee, representative, and attorney of the
Purchasers, from any and all claims, causes of action, suits, debts, liens,
obligations, liabilities, demands, losses, costs and expenses (including
reasonable attorneys’ fees) of any kind, character, or nature whatsoever, known
or unknown, fixed or contingent, which such Purchaser may have or claim to have
now or which may hereafter arise out of or connected with any act of commission
or omission of the Purchasers existing or occurring prior to the date of this
Amendment or any instrument executed prior to the date of this Amendment
including, without limitation, any claims, liabilities or obligations arising
with respect to the NPA or the other of the Loan Documents, other than claims,
liabilities or obligations caused by any Purchaser’s own gross negligence or
willful misconduct. The provisions of this paragraph shall be binding upon each
Loan Party and shall inure to the benefit of the Purchasers and their respective
heirs, executors, administrators, successors and assigns

[remainder of page intentionally left blank; signature pages follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

ISSUER: THE PRINCETON REVIEW, INC.   AS ISSUER By:  

/s/ Christian Kasper

  Name: Christian Kasper   Title: EVP and CFO PENN FOSTER, INC.   AS ISSUER By:
 

/s/ Christian Kasper

  Name: Christian Kasper   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

OTHER LOAN PARTIES: PRINCETON REVIEW OPERATIONS, L.L.C.   AS GUARANTOR By:  

/s/ Christian Kasper

  Name: Christian Kasper   Title: Vice President and Treasurer TEST SERVICES,
INC.   AS GUARANTOR By:  

/s/ Christian Kasper

  Name: Christian Kasper   Title: Vice President and Treasurer THE PRINCETON
REVIEW OF ORANGE   COUNTY, LLC   AS GUARANTOR By:  

/s/ Christian Kasper

  Name: Christian Kasper   Title: Vice President and Treasurer PENN FOSTER
EDUCATION GROUP, INC.   AS GUARANTOR By:  

/s/ Christian Kasper

  Name: Christian Kasper   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

PURCHASERS: SANKATY CREDIT OPPORTUNITIES IV, L.P., as a PURCHASER By:  

/s/ Michael Ewald

Name:  Michael Ewald Title:   Authorized Signatory SANKATY CREDIT OPPORTUNITIES
II, L.P., as a PURCHASER By:  

/s/ Michael Ewald

Name:  Michael Ewald Title:   Authorized Signatory SANKATY CREDIT OPPORTUNITIES
III, L.P., as a PURCHASER By:  

/s/ Michael Ewald

Name:  Michael Ewald Title:   Authorized Signatory SANKATY CREDIT OPPORTUNITIES
(OFFSHORE MASTER) IV, L.P., as a PURCHASER By:  

/s/ Michael Ewald

Name:  Michael Ewald Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

FALCON STRATEGIC PARTNERS III, LP, as a PURCHASER By: Falcon Strategic
Investments III, LP, its general partner By: Falcon Strategic Investments GP
III, LLC, its general partner By:  

/s/ John S. Schnabel

Name: John S. Schnabel Title: Director FALCON MEZZANINE PARTNERS II, LP, as a
PURCHASER By: Falcon Mezzanine Investments II, LLC, its general partner By:  

/s/ John S. Schnabel

Name: John S. Schnabel Title: Vice President FMP II CO-INVESTMENT, LLC, as a
PURCHASER By:  

/s/ John S. Schnabel

Name: John S. Schnabel Title: Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT]